DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/009,298 and response filed on 02 February 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6-7, 9, 11-23 in the reply filed on 02 February is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,750,918 issued to Mangolds et al (Mangolds).
Regarding Claims 1-2, Mangolds discloses a method comprising:
positioning a munition case having a small arms form factor in a firearm (fig.3; at least column 2 lines 3-5);
firing the munition case with the firearm to propel a load from the munition case from a barrel of the firearm towards a target (at least column 1 lines 7-8; and
determining a first distance to the target with a sensor of a control section of the load while in flight from the firearm, and continually detected by the sensor upon leaving the barrel (at least column 2 lines 39-41, column 5 lines 20-23, column 6 line 57- 65, the proximity sensor).
Regarding Claim 3, Mangolds discloses the method of claim 1, wherein a second distance from the load to the target is determined by a timer contained within the load (at least column 2 lines 31-39, column 5 lines 20-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,750,918 issued to Mangolds et al (Mangolds).
Regarding Claim 4, Mangolds discloses the method of claim 1, wherein the first distance to the target is monitored by a sensor.  Mangolds fails to specifically disclose that the distance is monitored by multiple different sensors of the control section. 
However, Mangolds discloses in at least column 5 lines 20-24 discloses multiple embodiments of sensors including a proximity sensor, and column 7 lines 49-52 discloses using a laser range finder to program a timer circuit based on the detected first range.  It would have been obvious to one having ordinary skill to incorporate multiple types of sensors (laser rangefinder/timer as well as proximity) as a failsafe mechanism to ensure correct functioning of the projectile after launch.

Allowable Subject Matter
Claims 6-7, 9, 11-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641